 Case 1:21-cv-00011-KD-N Document 4 Filed 01/06/21 Page 1 of 1                       PageID #: 11




                      IN THE DISTRICT COURT OF THE UNITED STATES
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

JAROD ALLEN POE., #254283,                         )
                                                   )
      Plaintiff,                                   )
                                                   )
     v.                                            ) CIVIL ACTION NO. 2:20-CV-1017-WHA
                                                   )
MARY COOK, et al.,                                 )
                                                   )
      Defendants.                                  )

                                       OPINION AND ORDER

          This case is currently before the court on the Recommendation of the Magistrate Judge

entered on December 14, 2020 that this case be transferred to the United States District Court for

the Southern District of Alabama.              Doc. #3.   There are no timely objections to the

Recommendation.

          Upon consideration of the Recommendation, and after an independent review of the file, it

is

          ORDERED that:

          1. The Recommendation of the Magistrate Judge is ADOPTED; and

          2. This case is transferred to the United States District Court for the Southern District of

Alabama for review and disposition in accordance with the provisions of 28 U.S.C. § 1404(a).

          The Clerk is DIRECTED to take the appropriate steps to effectuate the transfer of this case.

          This case is closed in this court.

          DONE this 6th day of January, 2021.



                                  s/ W. Harold Albritton
                                  SENIOR UNITED STATES DISTRICT JUDGE
